Citation Nr: 0903220	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than May 23, 2003, 
for the grant of service connection for a low back 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1993 to November 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2008.  The 
hearing transcript has been associated with the claims file.

The Board notes that the veteran, in his December 2008 
hearing testimony, appears to raise a claim of increased 
rating for the service connected back disorder and a claim 
that the October 1999 rating decision, which denied service 
connection for a low back disorder, should be reversed or 
revised on the basis of clear and unmistakable error (CUE).  
These matters are REFERRED to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran applied for service connection for residuals 
of a low back injury in 
September 1999 and was denied the same by an October 1999 
rating decision.  He did not perfect an appeal.  

2.  The veteran's application to reopen his previously denied 
claim for service connection for a low back disorder was 
received on May 23, 2003.

3.  There was no communication by the veteran or a duly 
appointed representative after September 1999 and prior to 
May 23, 2003 indicating intent to apply for service 
connection for a low back disorder. 




CONCLUSION OF LAW


The criteria for an effective date prior to May 23, 2003 for 
the grant of service connection for a low back disorder have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the notice 
requirements apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In July 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the initial claim of service 
connection.  Service connection was subsequently granted, and 
the veteran appealed the initial effective date.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed.  In any 
event, the veteran was provided notice of the effective date 
regulations in a March 2006 notice letter, and the claim was 
subsequently readjudicated, without taint from any prior 
decisions.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits, such as 
providing a personal hearing.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

Earlier Effective Date

Service connection for a low back disorder was granted by 
rating decision in 
September 2004.  An effective date of May 23, 2003, the date 
of receipt of the veteran's claim to reopen his previously 
denied claim for service connection, was assigned.  The 
veteran filed a timely appeal with respect to the effective 
date.  Specifically, he contends that his disability 
compensation should be effective back to 1999, when he first 
filed a claim of service connection for a low back disorder.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  

A thorough review of the record reveals that in September 
1999, prior to separation from service, the veteran filed a 
claim of service connection for residuals of a low back 
injury.  That claim was considered, and the claim was denied 
in an October 1999 rating decision based on lack of evidence 
of a diagnosed disorder.  The veteran submitted a timely 
Notice of Disagreement in February 2000.  In September 2000, 
the RO issued a Statement of the Case, which confirmed the 
earlier denial.  In June 2001, the veteran submitted a Form 
9; this submission was not timely, and the veteran was so 
notified in a September 2001 letter.  Therefore, the October 
1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  Final claims 
can be reopened only upon submission of new and material 
evidence.  38 C.F.R. § 3.160 (2008).

VA did not receive any subsequent correspondence or medical 
evidence from the veteran that can be construed as a claim 
for service connection for a low back disorder until May 23, 
2003, when the veteran filed a request to reopen.  In the 
context of that claim, evidence sufficient to reopen the 
previously denied claim and prove the requisite elements of 
service connection under 38 C.F.R. § 3.303 (2007) was 
submitted, and the claim was granted.  The effective date was 
set at the date of receipt of the ultimately successful 
claim.

As noted above, the veteran has contended that the date of 
claim should be the date of receipt of the 1999 claim.  The 
September 1999 claim was finally resolved with no perfected 
appeal, however, and a review of the evidence indicates that, 
following the October 1999 rating decision and prior to May 
23, 2003 (the date of receipt of the veteran's reopened 
claim), the veteran did not submit any communication 
indicative of intent to apply for service connection for a 
low back disorder, which could constitute a pending claim.  
38 C.F.R. § 3.155.  Hence, there was no pending claim prior 
to May 23, 2003, pursuant to which benefits could be granted.  

In this case, the earliest effective date possible is the 
date that the claim to reopen was received, which is the 
effective date currently assigned.  38 C.F.R. § 3.400.  
Therefore, the veteran's claim for an earlier effective date 
is denied.  


ORDER

An effective date earlier than May 23, 2003, for the grant of 
service connection for a low back disorder is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


